Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note: Typographical Error on Omitting Claim 9
Examiner notes that Claim 9 appears to have been omitted during the amended process, and Examiner believes this to be a typographical error. Remarks provided on 1/13/2021 do not indicate an express intent to cancel Claim 9. Furthermore Applicant includes Claim 9 in the list of rejected claims, Applicant argues has been traversed. 
For purposes of compact prosecution, Examiner considers Claim 9 as being presently claim (i.e. not canceled). If necessary, further clarification is desired. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

1.	Claims 1-3, 6, 8-10, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson et al. (US 20070239859 A1) in view of Venkatesh (US 20170364235 A1).

Claim 1	Wilkinson teaches a method comprising:
receiving, from a user of a client device, configuration information comprising credentials for a virtual desktop; (FIG. 6, step 601, ¶0085, FIG. 8B, ¶0088) 
receiving, from a user of a client device, a first input (FIG. 6, step 605, ¶0085, FIG. 8D, ¶0088, receiving an input from the available application list) 
identifying a first file corresponding to the file type at the location; (¶0091, identifying a file corresponding to the file type, i.e. a new document of the indicated file type,  corresponding to the file type at the location at the specified location attribute) 
generating a first graphical representation of the first file and a second graphical representation of a second file; (FIG. 9B, ¶0090, generating graphical representations of a first and second file, ¶0091, wherein the represented file comprises a new file) 
providing the first graphical representation of the first file and the second graphical representation of the second file to the user; (FIG. 9B, displaying the interface)
receiving, from the user, a second input, (FIG. 6, step 607, ¶0085, detecting a user input, FIG. 9C, ¶0090, receiving a user input	) when the second input corresponds to the first graphical representation of the first file, (¶0090, for example, double clicking the MS Word icon) wherein the first file is associated with a first application within the virtual desktop; (FIG. 9H, and 9I, ¶0090, wherein the file is associated with a first application being executed through a virtual desktop)
identifying, in response to the second input, the credentials for the virtual desktop; (¶0090, performing an entitlements resolution process, FIG. 26, ¶0220) 
initiating, in response to the second input, a virtual desktop session of the virtual desktop using the credentials; (FIG. 9H, ¶0090, starting the virtual desktop) 
providing, in response to the second input, a remote interface to the virtual desktop session on the client device; (FIG. 9I, ¶0090, providing the virtual desktop interface)
launching, in response to the second input, the first application within the virtual desktop session; (FIG. 9I, ¶0090, launching the application in the virtual desktop) and
opening, in response to the second input, the first file within the first application; (FIG. 9I, ¶0090, opening the new file within the application) and 
when the second input corresponds to the second graphical representation of the first file, wherein the second file is associated with a second application within the virtual desktop: identifying, in response to the second input, the credentials for the virtual desktop; initiating, in response to the second input, a virtual desktop session of the virtual desktop using the credentials; providing, in response to the second input, a remote interface to the virtual desktop session on the client device; launching, in response to the second input, the second application within the virtual desktop session; and opening, in response to the second input, the second file within the first application. (FIG. 9K, ¶0090, wherein a second file and application is invoked in a similar manner)
However, Wilkinson does not explicitly teach wherein the first input indicates: a location on a remote device; and a file type.
From a related technology, Venkatesh receiving, from a user of a client device, a first input (FIG. 2B, ¶0024, receiving an input save a document 201, FIG. 3) indicating: a location on a remote device; (¶0024, indicating the location on the cloud server to save the document) and a file type; (¶0024, indicating the file type of the document)
identifying a file corresponding to the file type at the location; (FIG. 2A, ¶0024, identifying the document of the file type to be saved at the cloud server) 
generating a graphical representation of the first file; (FIG. 3, shortcut 201, ¶0027)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtualize application workspaces taught by Wilkinson to further implement links to specific files stored at remote location as described in Venkatesh in order to avoid the tedious processes involved with opening specific remotely stored files. 

Claim 2	Wilkinson in view of Venkatesh teaches Claim 1, and further teaches wherein receiving, from the user, the second input corresponding to the first graphical representation of the first file comprises:
providing the user with a plurality of options related to the file; (Wilkinson, ¶0090, wherein a plurality of options are provided that are related to the file, for example, not selecting the file or closing the application window including the graphical representation of the file) and 
receiving, from the user, a selection of an option of the plurality of options. (Wilkinson, FIG. 9C, ¶0090, receiving a user input)

Claim 3	Wilkinson in view of Venkatesh teaches Claim 1, and further teaches wherein the first application is associated with the first file based on one of: the second input; or a stored association between the file type and the application. (Venkatesh, FIG. 4, 401, ¶0036, wherein the file name has a stored associated with file type, for example, “docx” and the associated application, for example, “Microsoft Word” )

Claim 6	Wilkinson in view of Venkatesh teaches Claim 1, and further teaches wherein the second input comprises a selection of one or more of: a window size; or a protocol. (Venkatesh, ¶0022, wherein a second input comprises a remoting protocol)

Claims 8-10 and 13 are taught by Wilkinson in view of Venkatesh as described for Claims 1-3 and 6 respectively.

Claims 15-17 and 20 are taught by Wilkinson in view of Venkatesh as described for Claims 1-3 and 6 respectively.

	Claim 21	Wilkinson in view of Venkatesh teaches Claim 1, and further teaches wherein the second input corresponds to the first graphical representation of the first file, and wherein the method further comprises:
ending the virtual desktop session; (Wilkinson, FIG. 9L, ¶0090, logging off of the virtual desktop session)
receiving, from the user, after the ending of the virtual desktop session, third input corresponding to the second graphical representation of the second file; identifying, in response to the third input, the credentials for the virtual desktop; initiating, in response to the third input, a second virtual desktop session of the virtual desktop using the credentials; providing, in response to the third input, a remote interface to the second virtual desktop session on the client device; launching, in response to the third input, the second application within the second virtual desktop session; and opening, in response to the third input, the second file within the second application. (Wilkinson, FIG. 9K, ¶0090, wherein a second file and application is invoked in a similar manner)

2.	Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson et al. (US 20070239859 A1) in view of Venkatesh (US 20170364235 A1) and in further view of Siciliano et al. (US 20170316363 A1).

Claim 4	Wilkinson in view of Venkatesh teaches Claim 1, but does not explicitly teach  prompting the user to define one or more steps of a workflow involving the file; and storing the workflow in association with the file.
From a related technology, Siciliano teaches prompting the user to define one or more steps of a workflow (FIG. 20, step 2004, ¶0156, prompting the user to select one or more parameters for a particular step of a workflow) involving a file; (FIG. 21, ¶0155, wherein the workflow involves a particular file type) and 
storing the workflow in association with the file. (FIG. 1, Workflow Library 118, ¶0054, storing the saved workflows in workflow library 118)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the file navigation and execution methods taught by Wilkinson in view of Venkatesh further with the collaboration techniques taught by Siciliano in order to provide enhanced application modification tools for instances where the application having a desired functionality was not available off-the-shelf and users may need for modify the applications, for example certain business applications. (Siciliano, ¶0002)

Claims 11 and 18 are each taught by Wilkinson in view of Venkatesh and Siciliano as described for Claim 4.

3.	Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson et al. (US 20070239859 A1) in view of Venkatesh (US 20170364235 A1) and in further view of Raviv et al. (US 20190213101 A1).

Claim 5	Wilkinson in view of Venkatesh teaches Claim 1, but does not explicitly teach 
sending an invitation to a collaborating user regarding a collaboration session for the file; determining that the collaborating user has accepted the invitation; and initiating the collaboration session for the file between the user and the collaborating user.
From a related technology, Raviv teaches sending an invitation to a collaborating user regarding a collaboration session for a file; (FIG. 36, step 362, ¶0268, sending a share request to begin a collaboration session for a captured debugging session state)
determining that the collaborating user has accepted the invitation; (FIG. 36, step 364, ¶0268, collaborating users accepting the share request) and 
initiating the collaboration session for the file between the user and the collaborating user. (FIG. 36, step 370, initiating the collaboration session)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the file navigation and execution methods taught by Wilkinson in view of Venkatesh further with the collaboration techniques taught by Raviv in order to provide enhanced collaboration tools for particular situations such as, for example, debugging.

Claims 12 and 19 are each taught by Wilkinson in view of Venkatesh and Raviv as described for Claim 5.

4.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson et al. (US 20070239859 A1) in view of Venkatesh (US 20170364235 A1) and in further view of Jorgensen et al. (US 20110209064 A1).

Claim 7	Wilkinson in view of Venkatesh teaches Claim 6, but does not explicitly teach determining that the location of the file is different from a virtual desktop on which the application is located; and
transferring the file to the virtual desktop, wherein the virtual desktop session corresponds to the virtual desktop.
From a related technology, Jorgensen teaches determining that the location of the file (Personal Disk 380) is different from a virtual desktop (FIG. 3, Virtual Window 325) on which the application is located; (¶0049, wherein the application configured to run the file located on a personal disk of a cloud is located on the virtual machine on the client desktop) and transferring the file to the virtual desktop, wherein the virtual desktop session corresponds to the virtual desktop. (¶0056, wherein the selection of a file on a personal disk transfers the file to the virtual desktop to run in the application)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kelley in view of Jorgensen with the technique implemented in Jorgensen to processes files located in remote locations to their corresponding applications in order to more effectively access files and applications located over various devices. 

Claim 14 is taught by Wilkinson in view of Venkatesh and Jorgensen as described for Claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wilkinson et al. (US 20120096365 A1) – Related application to Wilkinson et al. (US 20070239859 A1) further disclosing providing remote applications
Rashid et al. (US 20160028811 A1) – FIG. 1a providing user access to virtual drives
Momchilov et al. (US 20190132381 A1) – Remote and local computing environment


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P CADORNA/            Examiner, Art Unit 2442                  

/WILLIAM G TROST IV/            Supervisory Patent Examiner, Art Unit 2442